STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

JEREMY      PAUL       DUCOTE                                                   NO.    2021   CW   1582


VERSUS


CARLEY      KATHERINE            MAGETTE                                   FEBRUARY       03,      2022




In   Re:          Jeremy          Paul   Ducote,       applying           for   supervisory        writs,

                  23rd       Judicial      District        Court,    Parish       of   Ascension,     No.

                  125, 932.




BEFORE:           MCDONALD,           LANIER,   AND   WOLFE,        JJ.


          WRIT    DENIED.


                                                      JMM

                                                      WIL
                                                      EW




COURT      OF   APPEAL,          FIRST   CIRCUIT




      D    PUTY       CL   RK    OF   COURT
                FOR    THE      COURT